Exhibit 10.16
Confidential Materials omitted and filed separately with the Securities
and Exchange Commission. Asterisks denote omissions.
SERVICES AGREEMENT
THIS SERVICES AGREEMENT (this “Agreement”), dated as of October 6, 2008 (the
“Effective Date”), is by and between FOLIOfn Investments, Inc., a Virginia
corporation registered as a broker-dealer under the Securities Exchange Act of
1934, as amended (“Folio”), and LendingClub Corporation, a Delaware corporation
(“Lending Club”).
RECITALS
WHEREAS, Lending Club and Folio have entered into a License Agreement whereby
Lending Club has agreed to license to Folio certain software and technology that
Folio will use to operate an alternative trading system (“Software”) for the
secondary trading of certain notes issued by Lending Club (“Notes”) and held by
members of the Lending Club Internet-based social lending platform who also are
customers of Folio (“Folio’s Business”);
WHEREAS, Lending Club and Folio have entered into a Hosting Services Agreement
whereby Lending Club has agreed to host such Software for Folio’s exclusive use;
and
WHEREAS, in connection with Folio’s Business, Lending Club has agreed to provide
to Folio, for the exclusive benefit of Folio, certain services, in accordance
with the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained in this Agreement, subject to the satisfaction of the terms and
conditions set forth herein, and intending to be legally bound, the parties
hereto agree as follows:
ARTICLE I
SERVICES
SECTION 1.1 Provision of Services. Subject to the terms and conditions of this
Agreement, Lending Club shall provide to Folio the services as listed and
described on Exhibit A, or as otherwise described in this Agreement
(collectively, the “Services”).
(a) Scope. The Services (i) shall include the services set forth in Exhibit A,
as amended from time to time, and (ii) shall be provided (A) in a manner and
with reasonable care consistent with the manner and reasonable care used by
Lending Club in the conduct of its own business, and (B) in a manner consistent
with laws and regulations applicable to Lending Club and Folio. Subject to the
first sentence of this paragraph and Section 1.4, the parties may agree from
time to time that in addition to the existing Services, other services are
necessary for the conduct of Folio’s Business and subject further to the
requirements of applicable law, statute, order, rule, regulation, policy or
guideline (“Applicable Law”) of any United States or foreign government, any
state or other political subdivision thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including the U.S. Securities and Exchange Commission
(“Commission”), or any other authority, agency, department, board, commission or
instrumentality of the United States, any State of the United States or any
political subdivision thereof or any foreign jurisdiction, and any court,
tribunal or arbitrator(s), and any United States or foreign governmental or
non-governmental self-regulatory organization, agency or authority (including
the Financial Industry Regulatory Authority, Inc.) (“SRO”), in each case, having
competent jurisdiction or authority (collectively, “Governmental Authority”).
Such other services will be included in the Services upon the written agreement
of the parties.

 

 



--------------------------------------------------------------------------------



 



(b) Review of Scope. If one of the parties wishes to conduct a review of, or
make changes to, the Services, that party shall request in writing that a
services review meeting be held within ten (10) business days, to discuss the
provision of Services; provided that no changes to the Services will be made
without the prior written consent of all parties. For the avoidance of doubt,
Lending Club may choose to use different facilities, equipment, software
programs, and employees to provide the Services without the prior approval of
Folio.
(c) Relationship of the Parties. Lending Club acknowledges that it is an
independent contractor. Nothing herein contained shall be deemed or construed
(i) to constitute the parties as partners, joint venturers, co-owners or
otherwise as participants in a joint or common undertaking or (ii) to allow
either party to create or assume any obligation on behalf of the other party.
The duties and responsibilities of the parties hereto shall be rendered by each
as an independent contractor and not as an agent for the other party. Folio
acknowledges that, notwithstanding the provision of the Services by Lending Club
to Folio, Folio shall remain responsible to any relevant Governmental Authority
for the continued performance by Lending Club of the Services under this
Agreement.
(d) Regulatory Requirements relating to Services. Lending Club shall file an
undertaking with the Commission, in the form attached as Exhibit C to this
Agreement, within seven (7) days after execution of this Agreement, and provide
a copy to Folio.
(e) Consideration to Folio. For each Note sold, Folio will charge the seller a
percentage of the proceeds received from such sale (“Transaction Fee”). Further,
the parties acknowledge that Lending Club has an interest in the establishment
and successful operation of Folio’s Business because of the shared customers of
Lending Club and Folio. As such, Lending Club shall pay to Folio no later than
fifteen (15) days after the end of each calendar month during the Term (as
defined below) or any Renewed Term (as defined below) an amount equal to a flat
fee (as set forth below) minus the aggregate Transaction Fees received by Folio
for the preceding calendar month. Lending Club shall pay a flat fee of [*]
dollars ($[*]) per month for the Term of this Agreement, [*] dollars ($[*]) per
month for the first Renewed Term of this Agreement and [*] dollars ($[*]) per
month for any subsequent Renewed Term. Further, for any period for which Folio
conducts Folio’s Business that is less than one calendar month, Lending Club
shall pay for that period of time only, a pro rata portion of the flat fee minus
the aggregate Transaction Fee received by Folio for the same period of time.
(f) Marketing. For the Term (as defined below), Lending Club shall showcase
Folio through the use of its corporate name or trademark, if any, in a manner
mutually agreeable to the parties on either Lending Club’s homepage or any
homepage through which a lender member would access the Lending Club website. In
addition, the parties agree to facilitate the marketing campaign calendar set
forth in Exhibit D.

 

2



--------------------------------------------------------------------------------



 



(g) Audit. Once during the Term (as defined below) and once during the Renewed
Term (as defined below), Folio shall have the right to conduct (or direct an
agent to conduct) at Lending Club’s expense not to exceed [*] dollars ($[*]) per
audit, an audit of any appropriate site, facility or performance documentation
of Lending Club, as directly related to the Services, and as may be reasonably
necessary for compliance purposes under Applicable Law. Such audits shall be
conducted during normal business hours and in a manner so as not to cause
Lending Club to be in violation of any Applicable Law or contracts or other
rights of third parties. Lending Club shall provide to Folio or any auditor or
attorney acting on Folio’s behalf with respect to conducting an audit of the
Services such assistance as they reasonably require, including installing and
operating audit software. With respect to any agreement between Folio and any
auditor or attorney acting on Folio’s behalf under this paragraph, Folio shall
require such auditor or attorney to maintain any confidential information
created or received relating to Lending Club in accordance with Section 4.1 of
this Agreement.
SECTION 1.2 No Employment Relationship. At all times during the performance of
the Services, all persons performing Services shall be in the employ and/or
under the control of Lending Club (including agents, contractors, temporary
employees and consultants) and shall be independent from Folio and shall not be
considered to be employees of Folio or its affiliates and shall not be entitled
to any payment, benefit or perquisite directly from Folio or its affiliates on
account of the Services received. Lending Club agrees that no person acting as
an employee of Lending Club who performs Services under this Agreement may, at
such time and in the exclusive capacity as a Lending Club employee, make any
representation regarding Folio, hold himself or herself out as an agent or
employee of Folio, bind, or attempt to bind, Folio or take any similar action.
SECTION 1.3 No Conflicts. Notwithstanding any other provision of this Agreement,
Lending Club shall not be required to provide or to cause to be provided
Services hereunder that conflict with any Applicable Law, contract, rule,
regulation, order, license, authorization, certification or permit.
SECTION 1.4 Limitation of Services. Except as otherwise expressly contemplated
by Exhibit A, Lending Club shall not be obligated to (a) make modifications to
its existing systems, or (b) acquire additional assets, equipment, rights or
properties (including computer equipment, software, furniture, furnishings,
fixtures, machinery, vehicles, tools or other tangible personal property) or
hire additional personnel in connection with this Agreement.
SECTION 1.5 Exclusivity. The parties acknowledge that Folio has developed an
alternative trading system for notes or securities and that it is constantly
modifying that system. The parties agree that Folio (or any affiliate of Folio)
may, in its sole discretion, operate an alternative trading system (or similar
exchange or system) for the trading of notes or securities by members,
participants, subscribers (or persons of a similar nature) of an Internet-based
social lending platform (howsoever described) that directly or indirectly
competes with Lending Club.

 

3



--------------------------------------------------------------------------------



 



ARTICLE II
TERM OF THE AGREEMENT
SECTION 2.1 Term of the Agreement.
(a) The term of this Agreement shall commence on the Effective Date and shall
continue until the first anniversary of the Effective Date, unless terminated
earlier in accordance with Section 2.2 (“Term”).
(b) If no notice of termination is given in accordance with Section 2.2 prior to
the expiration of the Term, this Agreement shall automatically renew for a
period of one (1) year (“Renewed Term”) and the consideration to Folio shall
increase as described in Section 1.1(e).
SECTION 2.2 Termination.
(a) The following parties may terminate this Agreement:
(i) Lending Club in writing, without cause, effective nine (9) months’ after
notice is sent to Folio; provided, however, that Lending Club may terminate in
writing, without cause, effective three (3) months after notice to Folio and
Folio shall be entitled to receive liquidated damages in the amount of
forty-five thousand dollars ($45,000) minus any monies paid to Folio by Lending
Club during the term of the Agreement pursuant to Section 1.1(e);
(ii) Folio in writing, effective immediately, if Lending Club commits a breach
of Applicable Law that materially affects Folio’s ability to provide brokerage
services to customers of Folio (“Folio Customers”) in compliance with any
federal or state securities laws, rules or regulations or any rules of a
self-regulatory organization of which Folio is a member, provided, however, that
Lending Club shall provide the Services for a commercially reasonable period of
time to allow Folio to close out any outstanding transactions relating to
Folio’s Business at the time of termination;
(iii) Folio in writing, without cause, effective nine (9) months’ after such
notice is sent to Lending Club;
(iv) Either party, in writing, effective immediately, in the event of any
material breach of any warranty, representation or covenant of this Agreement by
the other party which remains uncured thirty (30) days after written notice of
such breach to such other party; or
(v) Either party, upon mutual agreement of the parties.
(b) Notwithstanding the foregoing, this Agreement shall terminate immediately
upon the effective termination of the License Agreement between the parties,
dated October 6, 2008 (“License Agreement”) or the Hosting Services Agreement
between the parties, dated October 6, 2008.

 

4



--------------------------------------------------------------------------------



 



SECTION 2.3 Consequences of Termination, Expiration of the Term or Expiration of
the Renewed Term. Upon termination, for any reason, expiration of the Term or
expiration of any Renewed Term of this Agreement, (i) Lending Club shall
maintain the Books and Records for the terms outlined in Exhibit A on behalf of,
and for the benefit of, Folio; and (ii) either party shall, if required by the
other (disclosing) party, return or destroy all Confidential Information (as
defined below), subject to Applicable Law.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
SECTION 3.1 Representations and Warranties. Each party represents and warrants
to the other party that:
(a) it is a company duly incorporated and validly existing under the laws of the
jurisdiction of its establishment;
(b) it has the full power and authority to enter into this Agreement and to
perform its obligations under this Agreement;
(c) it has obtained all material consents and approvals and taken all actions
necessary for it to validly enter into and give effect to this Agreement;
(d) this Agreement will, when executed, constitute lawful, valid and binding
obligations on it, enforceable in accordance with its terms; and
(e) it has since June 30, 2008, in all material respects, carried on and is
carrying on its business in compliance with all Applicable Law, and since
June 30, 2008 has complied and is able to comply with the rules and requirements
of all relevant Governmental Authorities. It has not breached, and there are no
breaches, of its organizational documents. To its actual knowledge, there has
not been and there is no investigation or inquiry by, or order, decree, decision
or judgment of, any Governmental Authority outstanding or anticipated against
it, which, in each case, would have a material adverse effect on its ability to
enter into or perform its obligations under this Agreement.
SECTION 3.2 Continuing Effect. The representations and warranties set out in
Section 3.1 shall be deemed to be repeated throughout the term of this
Agreement.

 

5



--------------------------------------------------------------------------------



 



ARTICLE IV
CONFIDENTIALITY
SECTION 4.1 Folio’s Confidentiality Obligation. For so long as this Agreement
remains in effect and for a period of ten (10) years after any expiration or
termination of this Agreement, Folio agrees that it and its managers, employees,
consultants, agents and advisors shall treat confidentially and not disclose, or
permit any affiliate of it or their respective advisors, employees, agents or
representatives to disclose, to any third party any non-public or proprietary
information received from or on behalf of Lending Club or about Lending Club
(“Confidential Information”). Confidential Information will include all
information in tangible or intangible form that is marked or designated as
confidential or that, under the circumstances of its disclosure, should be
considered confidential. Further, for the avoidance of doubt, such Confidential
Information shall include any personally identifiable information about any
borrower or lender member of the Lending Club Internet-based social lending
platform, excluding personally identifiable lender information received by Folio
in the course of establishing or maintaining an account for any such member or
relating to executing a transaction for any such member. Folio agrees not to use
such Confidential Information for any purpose other than for the purposes
contemplated under this Agreement, without obtaining the prior written consent
of Lending Club, except (a) portions of such information that are or become
generally available to the public other than as a result of disclosure by Folio
in violation of this Agreement, (b) portions of such information received on a
non-confidential basis from a third party who, to such recipient’s knowledge, is
not prohibited from disclosing the information pursuant to a confidentiality
agreement with, or fiduciary obligations to, Lending Club, and (c) for the
purpose of making any disclosures required by Applicable Law. In the event that
such Confidential Information is disclosed in accordance with this paragraph,
Folio agrees to contractually require each person to whom it has provided such
Confidential Information as expressly permitted hereunder or with the prior
written consent of Lending Club to keep such information confidential and to use
and disclose it only in connection with its performance under this Agreement.
SECTION 4.2 Lending Club’s Confidentiality Obligation. For so long as this
Agreement remains in effect and for a period of ten (10) years after any
expiration or termination of this Agreement, Lending Club agrees that it and its
directors, employees, consultants, agents, representatives and advisors shall
treat confidentially and will not disclose to any third party any Confidential
Information received from or on behalf of Folio or any of its affiliates, or use
such Confidential Information for any purpose other than providing the Services
or for the fulfillment of Lending Club’s obligations under this Agreement
without obtaining the prior written consent of Folio, except (a) portions of
such information that are or become generally available to the public other than
as a result of disclosure by Lending Club in violation of this Agreement, (b)
portions of such information received on a non-confidential basis from a third
party who, to such recipient’s knowledge, is not prohibited from disclosing the
information pursuant to a confidentiality agreement with, or fiduciary
obligations to, Folio, and (c) for the purpose of making any disclosures
required by Applicable Law.
SECTION 4.3 Protection of Customer Information. For purposes of complying with
their obligations under Applicable Law relating to the protection of consumer
personal information, if any, the parties will comply with the terms and
conditions set forth in Exhibit B attached hereto.
SECTION 4.4 Permitted Disclosure. Notwithstanding the foregoing provisions of
ARTICLE IV, either party may disclose Confidential Information received from the
other if:
(a) such information is disclosed, in compliance with Applicable Law, by the
receiving party to its advisors, representatives, agents and employees, acting
in their capacity as such, who have a need to know such Confidential Information
in connection with the performance of this Agreement; provided, however, that
such advisors, representatives, agents and employees shall be required to agree
to abide by the requirements of this ARTICLE IV and the receiving party shall be
liable to the other party for any breach of these requirements by its advisors,
employees, agents and representatives; or

 

6



--------------------------------------------------------------------------------



 



(b) either party determines that it is required by Applicable Law to disclose
information not otherwise permitted to be disclosed pursuant hereto. In advance
of any such disclosure (to the extent legally permitted and reasonably
practicable), the receiving party shall consult with the other party regarding
such disclosure and seek confidential treatment for such portions of the
disclosure as may be requested by the other party. Such receiving party shall
have no liability hereunder if, prior to the required disclosure, the receiving
party receives a written opinion from its counsel opining that such disclosure
is required by law or regulation. In addition, notwithstanding any other
provision of this Agreement, either party shall be permitted to file a copy of
this Agreement with any Governmental Authority or securities regulatory body.
SECTION 4.5 Damages Not an Adequate Remedy. Without prejudice to any other
rights or remedies of a party, the parties acknowledge and agree that damages
would not be an adequate remedy for any breach of this ARTICLE IV and the
remedies of prohibitory injunctions and other relief are appropriate and may be
sought for any threatened or actual breach of any provision of this ARTICLE IV.
No proof of special damages shall be necessary for the enforcement of any
party’s rights under this ARTICLE IV.
ARTICLE V
LIMITATION OF DAMAGES
SECTION 5.1 Folio’s Liability to Lending Club. EXCEPT TO THE EXTENT (A) INCLUDED
IN A FINAL AWARD AGAINST LENDING CLUB RESULTING FROM A THIRD PARTY CLAIM FOR
WHICH LENDING CLUB IS INDEMNIFIED PURSUANT TO SECTION 6.1, OR (B) RELATING TO OR
ARISING FROM THE WILLFUL OR INTENTIONAL MISCONDUCT OF FOLIO, IN NO EVENT SHALL
FOLIO OR ITS AFFILIATES BE LIABLE TO LENDING CLUB FOR ANY LOST OR PROSPECTIVE
PROFITS OR ANY OTHER SPECIAL, CONSEQUENTIAL, PUNITIVE, INCIDENTAL, OR INDIRECT
LOSSES OR DAMAGES FROM THEIR PERFORMANCE UNDER THIS AGREEMENT, OR, EXCEPT AS
OTHERWISE SPECIFICALLY SET FORTH HEREIN, FOR ANY FAILURE OF OR DEFECT IN
PERFORMANCE HEREUNDER OR RELATED HERETO, WHETHER ARISING OUT OF BREACH OF
CONTRACT, TORT, STRICT LIABILITY, OR OTHERWISE. IN NO EVENT SHALL THE LIABILITY
OF FOLIO OR ITS AFFILIATES UNDER THIS AGREEMENT EXCEED IN ANY GIVEN CALENDAR
YEAR ONE PERCENT OF THE TOTAL DOLLAR AMOUNT OF TRANSACTIONS EXECUTED ON THE
ALTERNATIVE TRADING SYSTEM OPERATED BY FOLIO IN CONJUNCTION WITH FOLIO’S
BUSINESS.
SECTION 5.2 Lending Club’s Liability to Folio. EXCEPT TO THE EXTENT (A) INCLUDED
IN A FINAL AWARD AGAINST FOLIO RESULTING FROM A THIRD PARTY CLAIM FOR WHICH
FOLIO IS INDEMNIFIED PURSUANT TO SECTION 6.2, OR (B) RELATING TO OR ARISING FROM
THE WILLFUL OR INTENTIONAL MISCONDUCT OF LENDING CLUB, IN NO EVENT SHALL LENDING
CLUB BE LIABLE TO FOLIO OR ITS AFFILIATES FOR ANY LOST OR PROSPECTIVE PROFITS OR
ANY OTHER SPECIAL, CONSEQUENTIAL, PUNITIVE, INCIDENTAL, OR INDIRECT LOSSES OR
DAMAGES FROM ITS PERFORMANCE UNDER THIS AGREEMENT, OR, EXCEPT AS OTHERWISE
SPECIFICALLY SET FORTH HEREIN, FOR ANY FAILURE OF OR DEFECT IN PERFORMANCE
HEREUNDER OR RELATED HERETO, WHETHER ARISING OUT OF BREACH OF CONTRACT, TORT,
STRICT LIABILITY, OR OTHERWISE.

 

7



--------------------------------------------------------------------------------



 



ARTICLE VI
INDEMNIFICATION
SECTION 6.1 Folio’s Indemnification of Lending Club. Folio shall defend,
indemnify and hold Lending Club harmless from and against any and all claims,
demands, causes of action, or suits of any nature or character based on any
legal theory, including products liability, strict liability, violation of any
federal, state or local law, rule or regulation, or the sole or concurrent
negligence of any person (“Claims”) to which Lending Club may become subject
(including any legal or other expenses reasonably incurred by it in connection
with investigating any Claim against it and defending any action and any amounts
paid in settlement or compromise, provided Folio shall have given its prior
written approval of such settlement or compromise, which approval shall not be
unreasonably withheld or delayed) that arise, directly or indirectly, from
(i) any third party Claim resulting from any breach by Folio (or its affiliates)
of this Agreement or the failure to perform any activities necessary to
facilitate the operation of Folio’s Business by any employee of Folio, (ii) any
grossly negligent act or omission to act by any employee of Folio with respect
to facilitating the operation of Folio’s Business, or (iii) Folio’s (or its
affiliates’) willful misconduct or fraud.
SECTION 6.2 Lending Club’s Indemnification of Folio. Lending Club shall defend,
indemnify and hold Folio and its affiliates harmless from and against any and
all Claims to which Folio and its affiliates may become subject (including any
legal or other expenses reasonably incurred by it in connection with
investigating any Claim against it and defending any action and any amounts paid
in settlement or compromise, provided Lending Club shall have given its prior
written approval of such settlement or compromise, which approval shall not be
unreasonably withheld or delayed) that arise, directly or indirectly, from any
third party Claim arising from the operation of Folio’s Business (including, for
the avoidance of doubt, any action or claim brought by a regulator or
self-regulatory organization under federal or state securities laws, rules or
regulations), except to the extent such Claim is a result of Folio’s negligence,
willful misconduct or fraud (or the negligence, willful misconduct or fraud of
any Folio employee) with respect to facilitating the operation of Folio’s
Business.
SECTION 6.3 Exclusivity of Remedies. Subject to ARTICLE V, absent actual fraud
or willful misconduct by any of the parties to this Agreement, and except for
matters for which the remedy of specific performance, injunctive relief or other
non-monetary equitable remedies are available, the indemnification rights
provided above shall be the sole and exclusive remedy of the parties under this
Agreement.

 

8



--------------------------------------------------------------------------------



 



ARTICLE VII
MISCELLANEOUS
SECTION 7.1 Successors and Assigns. Neither party shall assign or transfer this
Agreement or any of the rights, interests or obligations hereunder without the
prior written consent of the other party. A purported assignment of this
Agreement or any of the rights, interests or obligations hereunder not in
compliance with the provisions of this Agreement shall be null and void ab
initio.
SECTION 7.2 Cooperation. Each party shall cooperate with the other party as is
reasonably necessary to assist in the performance of the other party’s
obligations under this Agreement.
SECTION 7.3 Entire Agreement; Amendment. This Agreement, including the exhibits
referred to herein, which are hereby incorporated in and made a part of this
Agreement, constitutes the entire contract between the parties with respect to
the subject matter covered by this Agreement. This Agreement supersedes all
previous agreements and understandings, if any, by and between the parties with
respect to the subject matter covered by this Agreement. This Agreement may not
be amended, changed or modified except by a writing duly executed by the parties
hereto.
SECTION 7.4 Governing Law. This Agreement, and the rights and liabilities of the
parties hereunder, shall be governed by the substantive laws of the Commonwealth
of Virginia to the exclusion of its rules of conflict of laws and the parties
agree to submit to the exclusive jurisdiction of the state and federal courts
located in the Commonwealth of Virginia for the resolution of all disputes
arising out of this Agreement or in connection with the Services.
SECTION 7.5 Survival. The following provisions will survive any expiration or
termination of the Agreement: Sections Section 2.3, ARTICLE IV, ARTICLE V,
ARTICLE VI, Section 7.4, and Section 7.6.
SECTION 7.6 Notices. All notices, requests, demands or other communications
hereunder shall be in writing and shall be deemed to have been duly given when
transmitted by facsimile during business hours with proof of confirmation from
the transmitting machine, or delivered by courier or other hand delivery, as
follows:
If to Lending Club:
LendingClub Corporation:
440 North Wolfe Road
Sunnyvale, CA 94085
Attn: Renaud Laplanche, rlaplanche@lendingclub.com
If to Folio:
FOLIOfn Investments, Inc.
8000 Towers Crescent Drive
Suite 1500
Vienna, VA 22182
Attn: Michael Hogan, hoganm@foliofn.com

 

9



--------------------------------------------------------------------------------



 



SECTION 7.7 Third Party Beneficiaries. Nothing expressed or implied in this
Agreement is intended or shall be construed to confer upon or give any person,
firm, or corporation other than the parties, any rights or remedies under or by
reason of this Agreement.
SECTION 7.8 Force Majeure. Neither party shall incur liability to the other
party due to any delay or failure in performance hereunder caused by reason of
any occurrence or contingency beyond its reasonable control, including but not
limited to failure of suppliers, strikes, lockouts or other labor disputes,
riots, acts of war or civil unrest, earthquake, fire, the elements or acts of
God, novelty of product manufacture, unanticipated product development problems,
or governmental restrictions or other legal requirements; provided, that such
party notifies the other party in writing immediately upon commencement of such
event and makes diligent efforts to resume performance immediately upon
cessation of such event.
SECTION 7.9 Severability. In the event that any provision of this Agreement is
declared by any court or other judicial or administrative body of competent
jurisdiction to be null, void or unenforceable, such provision shall survive to
the extent it is not so declared, and all of the other provisions of this
Agreement shall remain in full force and effect. IT IS EXPRESSLY UNDERSTOOD AND
AGREED THAT EACH AND EVERY PROVISION OF THIS AGREEMENT WHICH PROVIDES FOR A
LIMITATION OF LIABILITY, DISCLAIMER OF WARRANTIES OR EXCLUSION OF DAMAGES, IS
INTENDED BY THE PARTIES TO BE SEVERABLE AND INDEPENDENT OF ANY OTHER PROVISION
AND TO BE ENFORCED AS SUCH.
SECTION 7.10 Headings. The headings contained in this Agreement are for
convenience only and are not a part of this Agreement, and do not in any way
interpret, limit or amplify the scope, extent or intent of this Agreement, or
any of the provisions of this Agreement.
SECTION 7.11 Counterparts and Facsimile. This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which
together shall constitute one and the same agreement. Transmission of facsimile
copies of signed original signature pages of this Agreement shall have the same
effect as delivery of the signed originals.
[Signature Page Follows]

 

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused their respective names to be
subscribed to this Services Agreement as of the date and year first above
written.

            LendingClub Corporation
      By:   /s/ Renaud Laplanche         Name:   Renaud Laplanche       
Title:   Chief Executive Officer        FOLIOfn Investments, Inc.
      By:   /s/ Michael J. Hogan         Name:   Michael J. Hogan       
Title:   Chief Executive Officer and President   

 

11



--------------------------------------------------------------------------------



 



Exhibits
Exhibit A: Description of Services
Exhibit B: Protection of Consumer Information
Exhibit C: Written Undertaking to Create and Maintain Certain Books and Records
Exhibit D: Marketing Campaign Calendar

 

12



--------------------------------------------------------------------------------



 



Exhibit A
Description of Services
On behalf of Folio, Lending Club agrees to perform the following services:
New Account Opening
1. Lending Club will collect information regarding prospective Folio Customers
via an online automated process, as required by Folio and in the form determined
by Folio, necessary to open a customer account with Folio. Folio will review
such information and approve all new accounts prior to opening.
2. Lending Club will collect such information from prospective Folio Customers,
as required by Folio, and in the form agreed to by Folio, relating to anti-money
laundering and customer identification laws, rules and regulations, and will
have that information processed by Folio approved vendors to implement the Folio
anti-money laundering and customer identification programs.
Creation and Maintenance of Books and Records
1. The books and records to be created and maintained for the specified period
of time by Lending Club on behalf of Folio (collectively “Books and Records”),
in the medium agreed to by the parties, shall be as follows:

•  
Account agreements between Folio and Folio Customers (must be preserved for a
period of not less than ten (10) years, the first two (2) years in an easily
accessible place);
  •  
Records relating to the terms and conditions with respect to the opening and
maintenance of a Folio Customer account (must be preserved for a period of not
less than ten (10) years after the closing of the relevant Folio Customer
account);
  •  
A memorandum of each order, and of any other instruction given to Folio or
received by Folio for the purchase or sale of Notes, whether executed or
unexecuted, including the terms and conditions of the order or instructions and
of any modification or cancellation thereof and the movement of funds related to
such order, the account for which the order or instruction was entered, the time
the order or instruction was received, the time of entry, the price at which
executed, a notation indicating that a customer entered the order or instruction
on an electronic system, and, to the extent feasible, the time of execution or
cancellation (must be preserved for a period of not less than ten (10) years,
the first two (2) years in an easily accessible place);
  •  
Copies of confirmations of all purchases and sales of Notes for the account of
Folio Customers (must be preserved for a period of not less than ten (10) years,
the first two (2) years in an easily accessible place);

 

13



--------------------------------------------------------------------------------



 



•  
A record in respect of each Folio Customer account indicating the name and
address of the beneficial owner (and in the event there are multiple beneficial
owners, each beneficial owner) of such account (must be preserved for a period
of not less than ten (10) years, the first two (2) years in an easily accessible
place);
  •  
A record indicating that, for each Folio Customer account record updated to
reflect a change in the name, address or email address of the customer, a
notification of that change has been furnished to the customer’s old address, or
to each joint owner on or before the 5th day after the date notice of the change
was received (must be preserved in an easily accessible place until at least ten
(10) years after the earlier of the date the account was closed or the date on
which the information was replaced or updated);
  •  
A record for each Folio Customer account indicating that each customer was
furnished with a copy of each written agreement entered into pertaining to that
account and that, if requested by the customer, the customer was furnished with
a fully executed copy of each agreement (must be preserved in an easily
accessible place until at least ten (10) years after the earlier of the date the
account was closed or the date on which the information was replaced or
updated); and
  •  
A record of any written (to include email) communications from a Folio Customer
sent to a Lending Club address including specifically any communications
expressing any complaint (must be preserved in an easily accessible place until
at least ten (10) years after the earlier of the date the account was closed or
the date on which the information was replaced or updated).

2. Under no circumstances shall Lending Club destroy, delete or otherwise
eliminate any or all or any part of such Books and Records without the prior
written approval of Folio.
3. At all times, the Books and Records, including all copies thereof, whether
electronic or otherwise, are the property of Folio and, as such, will be
surrendered to Folio promptly upon Folio’s request.
4. Lending Club hereby undertakes to permit examination of such Books and
Records at any time or from time to time during business hours by
representatives or designees of the Commission or relevant SRO, and to promptly
furnish to said Commission or relevant SRO or their designee true, correct,
complete and current hard copies of any or all or any part of such Books and
Records.
5. The parties acknowledge that the Agreement shall not relieve Folio from the
responsibility to prepare and maintain such Books and Records as specified in
Exchange Act Rule 17a-4(i) or in Rule 17a-3.
6. To the extent that Lending Club receives a demand from the United States
federal government, any United States SRO of which Folio is a member but is not
the designated examining authority as defined under the Exchange Act or any
United States state government, United States state securities regulator or
federal or state court having jurisdiction over Folio or is otherwise required
by operation of law to permit examination of or to furnish a copy of any or all
or any part of such Books and Records, Lending Club must immediately notify
Folio.

 

14



--------------------------------------------------------------------------------



 



7. Lending Club shall maintain and preserve the Books and Records in electronic
form in accordance with the electronic storage media requirements outlined in
Exchange Act Rule 17a-4(f)(2). Specifically the electronic storage media must:
(a) preserve the records exclusively in a non-rewriteable, non-erasable format;
(b) verify automatically the quality and accuracy of the storage media recording
process; (c) serialize the original and, if applicable, duplicate units of
storage media, and time-date for the required period of retention the
information placed on such electronic storage media; and (d) have the capacity
to readily download indexes and records preserved on the electronic storage
media as agreed to between the parties, as required by the Commission or the SRO
of which Folio is a member.
8. Lending Club shall,
(a) at all times have available, for examination by Folio, the staffs of the
Commission and any SRO of which Folio is a member, facilities for immediate,
easily readable projection or production of electronic storage media images of
the Books and Records and facilities for producing easily readable images of the
Books and Records;
(b) be ready at all times to provide, and immediately provide, any facsimile
enlargement which Folio, the staffs of the Commission, any SRO of which Folio is
a member, or any State securities regulator having jurisdiction over Folio may
request;
(c) store separately from the original, a duplicate copy of the Books and
Records for the specified period of time;
(d) organize and index accurately all Books and Records maintained on both
original and any duplicate storage media. At all times, Lending Club shall make
available such indexes for examination by the Firm, the staffs of the Commission
and any SRO of which Folio is a member. Each index must be duplicated and the
duplicate copies must be stored separately from the original copy of each index
and the original and duplicate indexes must be preserved for a period of not
less than ten (10) years, the first two (2) in an easily accessible place;
(e) have in place an audit system providing for accountability regarding the
inputting of Books and Records to electronic storage media and inputting of any
changes made to every original and duplicate record of the Books and Records. At
all times, Lending Club must be able to have the results of such audit system
available for examination by Folio, the staffs of the Commission and any SRO of
which Folio is a member. Further, the audit results must be preserved for a
period of not less than ten (10) years, the first two (2) in an easily
accessible place; and
(f) keep current, and provide promptly upon request by Folio, the staffs of the
Commission and any SRO of which Folio is a member all information necessary to
access records and indexes stored on the electronic storage media; or place in
escrow and keep current a copy of the physical and logical file format of the
electronic storage media, the field format of all Books and Records written on
the electronic storage media and the source code, together with the appropriate
documentation and information necessary to access records and indexes.

 

15



--------------------------------------------------------------------------------



 



9. Annually, Folio (or a third party auditor) may review the audit system
established by Lending Club pursuant to this Agreement for the purpose of
ascertaining the effectiveness of such audit system for accountability regarding
inputting of the Books and Records and inputting of any changes made to every
original and duplicate record.
10. Lending Club shall provide Folio with access to and the ability to download
information from Lending Club’s electronic storage media, maintained on behalf
of Folio, to any medium permitted under Section 17(a) of the Exchange Act and
Rule 17a-4 thereunder. Further, Lending Club shall submit the following
undertakings to the Financial Industry Regulatory Association, Inc.:
(a) Lending Club hereby undertakes to furnish promptly to FOLIOfn Investments,
Inc. (“Folio”), the U.S. Securities and Exchange Commission (“Commission”), its
designees or representatives, any self-regulatory organization of which Folio is
a member, or any State securities regulator having jurisdiction over Folio, upon
reasonable request, such information as is deemed necessary by Folio, the staffs
of the Commission, any self-regulatory organization of which Folio is a member,
or any State securities regulator having jurisdiction over Folio to download
information kept on Lending Club’s electronic storage media, maintained on
behalf of Folio, to any medium acceptable under Securities Exchange Act of 1934
Rule 17a-4.
(b) Furthermore, Lending Club hereby undertakes to take reasonable steps to
provide access to information contained on Lending Club’s electronic storage
media, maintained on behalf of Folio, including, as appropriate, arrangements
for the downloading of any record required to be maintained and preserved by
Folio pursuant to Rules 17a-3 and 17a-4 under the Securities Exchange Act of
1934 in a format acceptable to the staffs of the Commission, any self-regulatory
organization of which Folio is a member, or any State securities regulator
having jurisdiction over Folio. Such arrangements will provide specifically that
in the event of a failure on the part of Folio to download the record into a
readable format and after reasonable notice to Lending Club acting on behalf of
Folio, upon being provided with the appropriate electronic storage medium,
Lending Club will undertake to do so, as the staffs of the Commission, any
self-regulatory organization of which Folio is a member, or any State securities
regulator having jurisdiction over Folio may request.
11. All Folio files and records shall be maintained segregated, separate and
apart from the files and records of Lending Club.
Good Control Location for Purposes of Rule 15c3-3 under the Exchange Act
1. Lending Club, as a “good control location” for Folio in compliance with
Rule 15c3-3 under the Exchange Act, will maintain records regarding the
uncertificated Notes issued by Lending Club and held by Folio Customers.

 

16



--------------------------------------------------------------------------------



 



2. Lending Club shall ensure and warrant that the Notes held in each Folio
Customer’s account are not subject to any right, charge, security interest,
lien, or claim of any kind in favor of Lending Club or any person claiming
through Lending Club.
3. As part of the Books and Records, Lending Club shall maintain separate
records on behalf of Folio that reflect all positions in the Notes in each Folio
Customer’s account.
Trade Confirmations and Monthly Statements for Folio Customers
Lending Club shall provide trade confirmations and monthly account statements to
Folio Customers substantially in the form required by Folio. Such trade
confirmations and monthly account statements will be provided to each Folio
Customer by electronic delivery.
Error Correction
On behalf of, and for the benefit of, Folio, Lending Club shall use commercially
reasonable efforts to assist Folio in correcting transaction errors by assigning
an initial severity category to the error in accordance with the description set
out below (“Service Levels”):

          Category   Definition   Target Action
1-Critical
  Production use of any of the Software is not possible and no reasonable
workaround exists. Folio requires resolution urgently due to financial, legal,
and public risk.   Initial response within two hours of notice. Resource
assigned immediately thereafter and remains assigned until resolution.
 
       
2-Severe
  Production use of any of the Software is possible, but a business function is
disabled and no reasonable workaround exists. This category also applies to
errors and problems that severely impact the progress of an implementation
project where no reasonable workaround exists.   Initial response within one
business day of notice. Resource assigned within one business day thereafter and
remains until resolution.
 
       
3-Medium
  Production use of any of the Software is possible, but a workaround is
unacceptable for more than a short period due to frequency of the affected
function’s usage and the criticality of the function. This category also applies
to errors and problems that severely impact implementation projects where there
is an unacceptable long-term workaround.   Initial response within two
(2) business days of notice. Resource assigned within one (1) business day of
initial response. Target resolution: 80% within 20 business days, the remainder
resolved within 60 business days.
 
       
4-Low
  All others. Production and/or implementation is not impacted severely for one
of the following reasons:   Response and resolution as time permits or
indefinitely postponed. Any resolutions made available as part of next scheduled
Update.
 
       
 
 
     A.   a reasonably acceptable workaround exists;
   
 
       
 
 
     B.   the error or problem is resolved onsite;
   
 
       
 
 
     C.   the error or problem is not severe; or
   
 
       
 
 
     D.   the extent of the error or problem is limited.
   

 

17



--------------------------------------------------------------------------------



 



A new severity category to the error may be assigned, after research, if the
initial description was not accurate or after provision of a reasonable
workaround if the provision of the workaround lessens the severity of the error.
Email Reporting System
Lending Club shall maintain an email reporting system that permits Folio
Customers to report Errors and seek assistance with the use of any of the
Software, and Folio shall monitor and respond to such reports and requests for
assistance in accordance with the Service Levels.
Scope
Lending Club shall provide the Services for the then-current version of the
Software.

 

18



--------------------------------------------------------------------------------



 



Exhibit B
Protection of Consumer Information
For purposes of complying with their obligations relating to the protection of
consumer personal information, if any, each party represents, warrants and
covenants to the other that:

•  
it will process, use, maintain and disclose personal information only as
necessary for the specific purpose for which this information was disclosed to
it and only in accordance with the terms of this Agreement;
  •  
subject to ARTICLE IV of the Agreement it will not disclose any personal
information to any third party (including to the subject of such information) or
any employee, agent or representative who does not have a need to know such
personal information;
  •  
it will implement and maintain an appropriate security program to (a) ensure the
security and confidentiality of all information provided to it by the other
party, including personal information (collectively, the “Confidential
Information” as such term is defined in Section 4.1 of this Agreement),
(b) protect against any threats or hazards to the security or integrity of the
Confidential Information, including unlawful destruction or accidental loss,
alteration and any other form of unlawful processing and (c) such prevent
unauthorized access to, use or disclosure of the Confidential Information;
  •  
it will immediately notify the other party in writing if it becomes aware of
(a) any disclosure or use of any of the Confidential Information by it or any of
its employees, agents or representatives in breach of this Agreement, (b) any
disclosure of any Confidential Information to it or its employees, agents or
representatives where the purpose of such disclosure is not known, and (c) any
request for disclosure or inquiry regarding the Confidential Information from a
third party;
  •  
it will cooperate with the other party and the relevant supervisory authority in
the event of any apparent unauthorized access to or use of Confidential
Information, litigation or a regulatory inquiry concerning the Confidential
Information, provided, however, it will not communicate with the other party’s
customers or members concerning a security breach unless required by applicable
law without the written consent of the other party;
  •  
it will enter into further agreements as reasonably requested by the other party
to comply with Applicable Law from time to time; and
  •  
it will cause any employee, agent or representatives to act in accordance with
this Exhibit C.

The provisions of this Exhibit supplement, are in addition to, and will not be
construed to limit any other confidentiality obligations under the Agreement.
For purposes of this Agreement, “personal consumer information” means personally
identifiable information about or relating to any former or current members of
the Lending Club Internet-based social lending platform and any Folio Customer,
in each case, that the other party receives or otherwise has access to;
provided, however, personally identifiable information independently obtained by
Lending Club about any Lending Club member or independently obtained by Folio
about any Folio Customer shall be excluded from the definition of “personal
consumer information” with respect to the relevant party for purposes of the
Agreement.

 

19



--------------------------------------------------------------------------------



 



Exhibit C
Written Undertaking to Maintain Certain Books and Records
[DATE]
U.S. Securities and Exchange Commission

         
 
  RE:   Written Undertaking to Maintain Certain Books and Records on behalf of
FOLIOfn Investments, Inc.

Pursuant to Section 17(a) of the Securities Exchange Act of 1934, as amended
(“Exchange Act”) and Rules 17a-3 and 17a-4 promulgated thereunder, FOLIOfn
Investments, Inc. (“Firm”) is required to create, maintain and preserve (or
contract with a third party to create, maintain and preserve) certain books and
records for prescribed periods of time. Accordingly, the undersigned undertakes
to maintain such books and records on behalf of the Firm and stipulates that:
1. At all times, such books and records, including all copies thereof, whether
electronic or otherwise, are the property of the Firm and, as such, will be
surrendered to the Firm promptly upon the Firm’s request.
2. With respect to the books and records maintained or preserved on behalf of
the Firm, the undersigned hereby undertakes to permit examination of such books
and records at any time or from time to time during business hours by
representatives or designees of the Securities and Exchange Commission
(“Commission”), and to promptly furnish to said Commission or its designee true,
correct, complete and current hard copies of any or all or any part of such
books and records.
3. The agreement between the Firm and the undersigned shall not relieve the Firm
from the responsibility to prepare and maintain records as specified in Exchange
Act Rule 17a-4(i) or in Rule 17a-3.

                      Sincerely,
 
                    LendingClub Corporation    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

 

20



--------------------------------------------------------------------------------



 



Exhibit D
Marketing Campaign Calendar
Folio plans to send one email per quarter to those Lending Club lender members
who opened an account with Folio in order to become a trading member and
participate in the Trading System to inform them of the availability of other
Folio investments.
Folio also will send on email per quarter to all its members to inform them of
the availability of the Trading System.
Folio will display a link on the home page or the lender start page of the
Lending Club Website. This will be a crawlable, indexable, HTML link. Folio will
propose text for the Folio link and can request changes to that text on an as
needed basis. Changes will become effective after they are approved by Lending
Club, which approval will not be unreasonably withheld.
Folio will determine what landing page the Folio link will link to.
Folio will have final approval on all placements or changes to Folio’s logo or
corporate name.
Folio can request changes to this Marketing Calendar at any time. Changes will
become effective after they are approved by Lending Club, which approval will
not be unreasonably withheld.

 

21